EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Gerald E. Hespos, Esq. (Reg. No. 30,066) on November 9, 2021.
The application has been amended as follows: 
Claims 1-18 are CANCELED.
19. (New) A filtration system (1) comprising: 
a filtration unit (2) including: 
	a main frame (6);
a tilting frame (5) movably supported by said main frame and tiltable about a tilting axis (B) between a first position and a second position; and
at least two filter elements (4) mounted on said tilting frame and movable with said tilting frame between said first and second positions; 
a main unit (3) fluidly connected to the filtration unit (2), the main unit including: 
a supply unit (18) fluidically and releasably connected to the at least two filter elements (4), and including means for supplying a fluid to the at least two filter elements (4); and
a control unit configured to control supply and evacuation of said fluid to and from said at least two filter elements (4) and to control tilting of the tilting frame about said tilting axis (B).

21. (New) The filtration system (1) of claim 19, wherein the control unit is configured to control an inlet valve (16) and an outlet valve (17), the inlet valve (16) and the outlet valve (17) controlling fluid flows to at least one of the at least two filter elements (4).
22. (New) The filtration system (1) of claim 21, wherein the control unit is configured to supply the fluid to the first filter element (4a) and the second filter element (4b) successively and/or simultaneously, and/or wherein the control unit is configured to evacuate the fluid from the first filter element (4a) and the second filter element (4b) successively and/or simultaneously.
23. (New) The filtration system (1) of claim 19, further comprising a tilting actuator (12) that extends between the main frame (6) and the tilting frame (5), the tilting actuator (12) being capable of tilting the at least two filter elements (4) about the tilting axis.
24. (New) The filtration system (1) of claim 19, wherein the supply unit (18) comprises at least one conduit to supply the fluid to the at least two filter elements (4), and wherein the main unit (3) comprises at least one valve in fluid communication with the at least one conduit to control supplying and/or evacuating of the fluid to and/or from the at least two filter elements (4) in conjunction with the tilting of the at least two filter elements (4) around the tilting axis (B).
25. (New) The filtration system (1) of claim 24, wherein the at least one valve comprises an inlet valve (16) and an outlet valve (17), the inlet valve (16) and the outlet 
26. (New) The filtration system (1) of claim 19, wherein the means for supplying a fluid comprises a pump (19).
27. (New) The filtration system (1) of claim 19, wherein the at least two filter elements (4) comprise hollow fiber filters.
28. (New) The filtration system (1) of claim 19, wherein said first position is a horizontal orientation and said second position is a vertical orientation.
Drawings
The drawings submitted on December 6, 2018 are not labeled “REPLACEMENT SHEET.”   In order to avoid abandonment of the application, applicant must re-submit those drawing sheets with that label on each sheet submitted on December 6, 2018.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a filtration system including a filtration unit having a main frame, a tilting frame movably supported by said main frame, and at least two filter elements mounted on said tilting frame; and a main unit fluidly connected to the filtration unit and  including a supply unit fluidically and releasably connected to the at least two filter elements and additionally including means for supplying a fluid to the at least two filter elements; and a control unit configured to control supply and evacuation of said fluid to and from said at least two filter elements and to control tilting of the tilting frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776